Citation Nr: 1631766	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-11 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea (OSA).  

4.  Entitlement to an effective date prior to December 10, 2009, for the award of service connection for tinnitus.  

5.  Entitlement to an effective date prior to May 27, 2015, for the award of service connection for coronary artery disease (CAD) with myocardial infarction residuals.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's CAD with myocardial infarction residuals.  
REPRESENTATION

Appellant represented by:	J. Woods, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1966 to February 1968.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Houston, Texas, Regional Office (RO) which determined that its January 2011 rating decision was clearly unmistakably erroneous in effectuating the award of service connection for tinnitus as of February 9, 2010, and assigned December 10, 2009, as the effective date for the award of service connection for tinnitus.  In June 2011, the Veteran submitted a notice of disagreement (NOD).  

In August 2011, the RO denied service connection for PTSD.  In March 2012, the Veteran submitted a NOD.  In June 2013, the RO issued a statement of the case (SOC) to the Veteran which addressed the issue of service connection for PTSD.  In July 2013, the Veteran submitted an Appeal to the Board (VA Form 9).  

In January 2015, the St. Paul, Minnesota, Regional Office determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and denied service connection for sleep apnea.  In January 2015, the Veteran submitted a NOD.  

In July 2015, the Boise, Idaho, Regional Office established service connection for CAD with myocardial infarction residuals; assigned a 10 percent evaluation for that disability; and effectuated the award as of May 27, 2015.  

In December 2015, the RO issued a SOC to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss and service connection for sleep apnea.  In January 2016, the Veteran submitted an Appeal to the Board (VA Form 9).  

In June 2016, the Veteran submitted a NOD with both the effective date for the award of service connection for CAD with myocardial infarction residuals and the initial evaluation of that disability.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

CAD

The Veteran has submitted a timely NOD with the issues of the effective date for the award of service connection for CAD with myocardial infarction residuals and the initial evaluation of that disability.  The AOJ has not issued a SOC which addresses those issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

All Other Issues

The Veteran was scheduled for a February 2016 videoconference hearing before a Veterans Law Judge.  In a February 2016 written statement, the Veteran indicated that he could not attend the scheduled hearing as he was currently living in Arizona and requested that the hearing be rescheduled and conducted at the Tucson, Arizona, Regional Office.  In an August 2016 Report of Contact (VA Form 119), the Veteran indicated that he would be in Arizona and available to appear for a hearing between October 2016 and April 2017.  The requested videoconference hearing before a Veterans Law Judge has not been rescheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Veteran which addresses the issues of an effective date prior to May 27, 2015, for the award of service connection for CAD with myocardial infarction residuals and an initial evaluation in excess of 10 percent for the Veteran's CAD with myocardial infarction residuals.  The Veteran should be given the appropriate opportunity to respond to the SOC.  

2.  Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge conducted from the Tucson, Arizona, Regional Office between October 2016 and April 2017.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

